Citation Nr: 0113855	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether reduction of the rating for loss of anal 
sphincter control due to spinal cord injury at L1 from 100 
percent to 10 percent was proper.  

2.  Whether termination of special monthly compensation based 
on paraplegia with loss of use of both legs and loss of anal 
and bladder control and the need for regular aid and 
attendance of another person was proper.

3.  Whether termination of special monthly compensation based 
on loss of use of both lower extremities was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1979 to May 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 1998 and 
February 1999 by the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  A hearing was 
held at the RO before the undersigned Member of the Board in 
January 2001.

The Board notes that previously, in a decision of June 1984, 
the veteran established service connection for a fracture, 
spine, L1 vertebral body with nerve injury and paraplegia 
from L4 level, rated as loss of use of both feet.  The RO 
assigned a 100 percent pre-stabilization rating at that time.  
Subsequently, in a rating of November 1984, the award was 
revised to reflect service connection for loss of use, both 
lower extremities, residuals of fracture, L1, rated as 100 
percent disabling; loss of anal sphincter control due to 
spinal cord fracture, rated as 100 percent disabling; and 
loss of bladder control due to spinal cord injury, rated as 
60 percent disabling.  The RO also granted special monthly 
compensation under 38 U.S.C.A. § 1114 (formerly 38 U.S.C.A. 
§ 314), subsection (o) and 38 C.F.R. § 3.350(e) on account of 
paraplegia with loss of use of both legs and loss of anal and 
bladder control.  The RO also granted an additional allowance 
based on entitlement under subsection (o) and being in need 
of regular aid and attendance.  

The rating decisions of November 1998 and February 1999 which 
are on appeal had the effect of reducing the rating for the 
loss of anal sphincter control from 100 percent to 10 
percent.  The decisions also terminated special monthly 
compensation on account of paraplegia with loss of use of 
both legs and loss of anal and bladder sphincter control.  
According to a supplemental statement of the case dated in 
August 2000, the termination was necessitated by the 
reduction of the rating for the bowel condition from 100 
percent to 10 percent and by a change from loss of use of the 
legs to loss of use of the feet.  In addition, the ratings 
terminated the additional aid and attendance allowance.  
Finally, the ratings established entitlement to special 
monthly compensation based on loss of use of lower 
extremities and an additional disability (loss of bladder 
control) rated at 60 percent.  

The Board notes that the 100 percent rating for loss of use 
of both lower extremities, residuals of fracture L1, and the 
60 percent rating for loss of bladder control, voiding 
dysfunction, due to spinal cord injury, were confirmed and 
continued by the November 1998 and February 1999 decisions.

REMAND

The veteran contends that the RO made a mistake by reducing 
his compensation.  He asserts that there has not been any 
improvement in his physical condition.  He states that he 
still has loss of bowel control, and has no significant use 
of his legs.  He asserts that under 38 C.F.R. § 3.350(e)(2) 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control entitles him to special 
monthly compensation even if the loss of sphincter control 
has been overcome by a strict regimen of rehabilitation of 
bowel and bladder training and other auxiliary methods.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional relevant evidence is available.  
The transcript of a hearing held at the RO in October 1999 
shows that the veteran denied being seen at a VA medical 
center, but stated that he had been treated at a VA 
outpatient treatment center in Mobile.  Records from such 
treatment have not been obtained.  Similarly, during the 
hearing held in January 2001, the veteran testified that he 
had been by several private doctors, including a neurologist 
named Dr. Liquore, and a urologist named Dr. White.  These 
records also have not been obtained.  They are required for 
proper resolution of the issues because they may contain 
relevant information.  See Littke v. Derwinski, 1 Vet. App. 
90 (1991).

Finally, the Board notes that during the hearing held in 
January 2001, the veteran testified that the Social Security 
Administration had recently advised him that they had 
determined that there was no change in his medical condition.  
These records should also be obtained as they are relevant to 
a claim for VA benefits.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected disabilities.  After 
securing the necessary releases, the RO 
should obtain these records, including 
records from the VA outpatient clinic, 
and from private physicians Dr. Liquore 
and Dr. White.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the medical records relied upon 
concerning that claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claims taking into account the 
potential application of regulations 
pertaining to reduction of disability 
ratings such as 38 C.F.R. §§ 3.343, 3.344, 
4.1, 4.2 and 4.13.  If any of the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


